DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/14/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent No.  10685518
Claims 22-40 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-21 of US Patent No.  10685518 (Application Number: 16/285879).
Regarding Claim 22:
INSTANT – 17/475453, Claim 22
US Patent No.  10685518  Claim 1
transmitting, via a first wireless device of a first person, a request for physical access by the first person to a building of a second person; 

receiving, via a wireless handheld device of a designated individual from a computer system in response to a consumer retail transaction, information regarding a request for scheduled physical access by the designated individual to a building of the consumer;

notifying, via the handheld device, the designated individual of details of the scheduled physical access;
capturing, via a camera, an image of the first person at the building of the second person; and 

determining, via the handheld device, whether the designated individual is detected within a defined boundary of the building; and 
enabling, via a second wireless device of the second person, entry of the first person into the building of the second person after a verification.
when the designated individual is determined to be within the defined boundary:
enabling storage of images received via the handheld device from a camera on the designated individual, Page 2 of 10Application Ns 16/285,879, filed February 26, 2019 Preliminary Amendment dated July 15, 2019 
transmitting, via the handheld device, notification of arrival by the designated individual at the building, to cause a notification at a device of the consumer, and

enabling entry of the designated individual into the building of the consumer after verification, via the handheld device, that the camera is functioning properly to record the whereabouts of the designated individual while moving about the building of the consumer. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 22 of the instant application generic to all that is recited in claim 1 of the US Patent No. 10685518. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  10685518.

Regarding Claims 23-40:
Claims 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-18 respectively of the US Patent No. 10685518 with the same reason as claim 1 detailed as above.
 
Claim 22-40 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-21 of US Patent No.  10217306 (Application Number: 15/293273).

US Patent No.  10217306
Regarding Claim 22
INSTANT – 17/475453, Claim 22
US Patent No.  10217306, Claim 1
transmitting, via a first wireless device of a first person, a request for physical access by the first person to a building of a second person; 

receiving, by a wireless handheld device of a designated individual from a computer system in response to a consumer retail transaction, information regarding a request for scheduled physical access by the designated individual to a building of the consumer; 

notifying the designated individual of details of the scheduled physical access via the handheld device; 
capturing, via a camera, an image of the first person at the building of the second person; and 

determining, by the handheld device, whether the designated individual is detected within a defined boundary of the building;
enabling, via a second wireless device of the second person, entry of the first person into the building of the second person after a verification.

if the designated individual is determined to be within the defined boundary:
enabling storage of video images wirelessly received by the handheld device directly from a camera on the designated individual, 
transmitting, by the handheld device, notification of arrival by the designated individual at the building, to cause a notification at an electronic device of the consumer, andApplication Ns 15/293,273 

Reply to Office Action of April 13, 2018enabling entry of the designated individual into the building of the consumer after verification, by the handheld device, that the camera is functioning properly to record the whereabouts of the designated individual while moving about the building of the consumer; and 

if the designated individual is determined to not be within the defined boundary: disabling storage of video images wirelessly received from the camera on the designated individual, and transmitting notification of departure by the designated individual from the building, to the electronic device of the consumer.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 22 of the instant application generic to all that is recited in claim 1 of the US Patent No. 10217306. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  10217306.

Regarding Claims 23-40:
Claims 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 respectively of the US Patent No. 10217306 with the same reason as claim 1 detailed as above. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 24-28 and 30-34 and 36-40 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by over Samad et al. (US 20150312531, hereinafter Samad) [as cited by the applicant]
Regarding claim 22,  Samad discloses a  method of operating a system enabling remote authorization and monitoring of physical access to a building ([0005] and FIG. 1), the method comprising: 
transmitting, via a first wireless device of a first person, a request for physical access by the first person to a building of a second person ([0025], security system communicating wirelessly with a remote device; [0026], remote device controls the security system and provides identification while facilitating communication and allowing authorization of access; [0017], a home entry security system provides an interface pad that allows a visitor to request limited access into the secured building; [0031], determine whether or not to authorize limited access to the building; [0041], visitor identification information received via the access interface pad 110 to automatically grant or deny access to the building);
capturing, via a camera, an image of the first person at the building of the second person ([0036], FIG. 3, #120 input device such as digital camera to recognize the visitor via facial recognition software; [0064] FIG. 6, allow visitor access to the home within a distance R from the access interface pad); and 
enabling, via a second wireless device of the second person, entry of the first person into the building of the second person after a verification ([0017], if and when limited access is authorized, the security system camera device captures digital images while the authorized visitor is within the secured building; [0037] the security system automatically authorizes access to the secured building  using one or more predetermined access ).
	Regarding claim 24, Samad discloses the method according to claim 22, further discloses wherein the camera is operatively coupled to the wireless device of the first person ([0017], if and when limited access is authorized, the security system camera device captures digital images while the authorized visitor is within the secured building).
Regarding claim 26, Samad discloses the method according to claim 22, further discloses wherein enabling entry of the first person into the building comprises associating the first person to a scheduled physical ([0006], the security system authorize or deny limited access to the building in response to the receipt of visitor identification information).
Regarding claim 27, Samad discloses the method according to claim 22, further discloses wherein the notification of arrival by the first person comprises an image of the first person ([0006], the security system communicates with a remote personal device so that images (of the visitor or individual) captured by the camera is transmitted to the personal device in real time).
		Regarding claims 28 and 30-33, Claims 28 and 30-33 are drawn to non-transitory computer readable medium corresponding to the method of using the same as claimed in claims 22 and 25-27 respectively, and are therefore rejected for the same reasons of anticipation as used above.
	Samad further discloses non-transitory computer readable medium ([0017]).
		Regarding claims 34 and 36-39, Claims 34 and 36-39 are drawn to a system corresponding to the method of using the same as claimed in claim 22 and 26-27 respectively, and are therefore rejected for the same reasons of anticipation as used above.
	Regarding claim 40, Samad discloses the system according to claim 34.	
	Samad further discloses wherein the notification of arrival by the first person comprises an image of the first person taken by the camera ([0006], the security system communicates with a remote personal device so that images captured by the camera is transmitted to the personal device in real time) when the first person is within the defined boundary of the building ([0064] FIG. 6, visitor access to the home within a distance R from the access interface pad).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 23-34, 29-30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Samad et al. (US 20150312531, hereinafter Samad), as cited by applicant, in view of Fadell et al. (US 20150156031, hereinafter Fadell), as cited by applicant.  
Regarding claim 23, Samad discloses the method according to claim 22, but does not explicitly disclose wherein the physical access by the first person relates to a retail transaction by the second person.	
Fadell from the same or similar field of endeavor teaches wherein the physical access by the first person relates to a retail transaction by the second person ([0331], FIG. 19, visitor handling and package delivery placing an order for delivery of content in a package to a recipient at a location using any suitable communication technique such as telephone, internet (e.g., via a web browser or a mobile application).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of notification using handheld device as taught by Fadell ([0331) into the remote authorization and monitoring system of Samad in order to provide the used flexible communication channel in more suitable manner and improve safety and security (Fadell, [0357]).
	
	Regarding claim 29, Claims 29 are drawn to non-transitory computer readable medium corresponding to the method of using the same as claimed in claims 23, and is therefore rejected for the same reasons of obviousness as used above.
	Samad further discloses non-transitory computer readable medium ([0017]).

	Regarding claims 35, Claims 35 are drawn to a system corresponding to the method of using the same as claimed in claim 23, and is therefore rejected for the same reasons of obviousness as used above.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL D FEREJA/Examiner, Art Unit 2487